adjustment may also be presumed where the parent substantially fails to
                comply with a case plan for reunification within six months. NRS
                128.109(1)(b). Once established, these presumptions may be rebutted by
                the parent. Matter of Parental Rights as to J.L.N., 118 Nev. 621, 625-26,
                55 P.3d 955, 958 (2002). This court will uphold the district court's
                termination order if it is supported by substantial evidence. Matter of
                Parental Rights as to D.R.H., 120 Nev. at 428, 92 P.3d at 1234.
                            In terminating appellant's parental rights in this case, the
                district court found that termination was in the children's best interests
                and that parental fault was established based on parental unfitness,
                failure to make parental adjustments, and only token efforts. NRS
                128.105. The court further found that the presumptions under NRS
                128.109 applied and were not overcome by appellant.
                            Having considered the parties' arguments on appeal and the
                appellate record, we conclude that substantial evidence supports the
                district court's findings that the statutory presumptions applied, that
                appellant failed to overcome the presumptions, that there was clear and
                convincing evidence of parental fault, and that termination of appellant's
                parental rights would be in the children's best interests. The record shows
                that at the time of the termination trial the children had been out of the
                home for over two years, and appellant had failed to substantially
                complete her case plan within that same period. In particular, while
                appellant had made efforts to comply with her case plan and had
                maintained visitation with the children, she failed to achieve the
                necessary objective of developing a protective capacity and being able to
                provide a safe environment for them. The district court found that the
                children's need for stability and permanency precluded allowing appellant

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                additional time to address these safety concerns. We conclude that
                substantial evidence supports the district court's decision that termination
                was warranted. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                            Douglas


                                                                                          J.
                                                            Saitta


                cc:   Eighth Judicial District Court, Department C
                      Christopher R. Tilman
                      Mills & Mills
                      Law Offices of Romeo R. Perez, P.C.
                      Clark County District Attorney/Juvenile Division
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A